DETAILED ACTION
This office action is in response to the application filed June 15, 2020. 
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 16, 2020 was filed after the mailing date of the application on June 15, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Cadarette” (US PG Pub 2021/0365256) in view of “Grantham” (US PG Pub 2018/0300186) and “Pillai” (US PG Pub 2021/0358601). 


Regarding Claim 1 Cadarette teaches:
1. A system for implementing data analytics in a mainframe environment, the system comprising: at least one non-transitory storage device; (See storage devices ¶15)
and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: determine one or more data analytics resources… (See packaging 202, Fig 2, of mainframe software into containser to be installed in mainframe system; payloads for cloud computing environment including 94 data analytics processing ¶66, )

initiate one or more compiler protocols on the one or more data analytics resources to build one or more executable code for the one or more data analytics resources capable of being executed on a mainframe environment; (See e.g. packaging and running mainframe container in Fig. 2, including stand alone executables to be deployed in the mainframe as in ¶14, including payloads such as data analytics processing as in ¶66) 
establish a communication link with a job control language (JCL) subsystem associated with the mainframe environment; (e.g. ¶23 customizing job control language based scripts to facilitate installation of software artifacts into the mainframe system) 
transmit the one or more executable code for the one or more data analytics resources to the JCL subsystem; (distributing mainframe software to mainframe system 106 from distribution platform 102, e.g. as described in Fig. 2 process); 

generate, using the JCL subsystem, one or more job control statements based on at least the one or more executable code for the one or more data analytics resources, wherein the one or more job control statements are configured to be executable on the mainframe environment; (e.g. ¶23 customizing job control language based scripts to facilitate installation of software artifacts into the mainframe system)

Cadarette does not explicitly teach, but Pillai teaches: 
associated with natural language processing algorithms; (See e.g. Pillai e.g.  ¶61 “The natural language processing engine 402 can additionally perform one or more text analytics techniques to interpret textual data identified by the natural language processing engine 402. For instance, the natural language processing engine 402 can derive meaning from textual data associated with the clinical data 116. The natural language processing engine 402 can employ one or more machine learning techniques and/or one or more deep learning techniques to derive meaning from the textual data identified by the natural language processing engine 402.”)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Cadarette and Pillai as each is directed to systems for deploying data analytics code and Pillai recognized “Existing systems are generally ill-suited to accurately, efficiently and reliably analyze and/or generate data in various domains, such as domains that are associated with high-dimensional categorical feature spaces with a high degree of size, diversity and/or cardinality…” (¶1) and provides methods for overcoming these shortcomings.

Cadarette does not explicitly teach, but Grantham teaches: 
generate a log of the one or more job control statements, wherein generating the log further comprises placing the one or more job control statements in a queue; (See entry of JCL job requests in ¶72, 501 Fig. 5 including ordering job requests by priority and executing when they reach the highest priority (a “queue”) in ¶74 and creating and outputting log of jobs to data collector 207; See further e.g. 601-603, Fig. 6)

and initiate an execution of the one or more job control statements on the mainframe environment based on at least the generated log.  (See entry of JCL job requests in ¶72, 501 Fig. 5 including ordering job requests by priority and executing when they reach the highest priority (a “queue”) in ¶74 and creating and outputting log of jobs to data collector 207).

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Cadarette et al and Grantham as each is directed to mainframe software operation systems and Grantham recognized “a need exists for systems for enterprises and organizations to transfer curated mainframe data to big data platforms, in cost-effective and scalable ways, making mainframe data available for analysis with data collected from other data sources.” (¶4). 

Claims 13 and 20 are rejected on the same basis as claim 1 above. 




Claims 2-8 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Cadarette” (US PG Pub 2021/0365256) in view of “Grantham” (US PG Pub 2018/0300186) and “Pillai” (US PG Pub 2021/0358601) as applied above and further in view of “An” (US PG 2020/0356628). 

Regarding Claim 2, Cadarette et al teach the limitations of claim 1 above, and Pillai further teaches: 
2. The system of claim 1, wherein the at least one processing device is further configured to: determine the one or more data analytics resources, wherein the one or more data analytics resources comprises, a normalization engine, (See Pillai’s normalization techniques in e.g. ¶¶21, 70) a contextual and temporal information capture engine, (See Pillai’s contextualzation techniques in e.g. ¶¶19-21, 32) and an optimization engine.  (See Pillai’s optimal selection and optimization techniques in e.g. ¶¶21,32, 58). 

Cadarette, Pillai et al do not teach, but An teaches: 
at least a vectorization engine (See e.g. An ¶62 describes a vectorization process in a natural language processing system mapping words in text into a set of vectors of real numbers for modeling) 
In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Cadarette et al and those of An as real-number vectorization is a well known technique in natural language processing systems and An includes this and other NLP techniques which one of ordinary skill would recognize represent “an improved solution for natural language processing.” (¶56). 
Regarding Claim 3, Pillai teaches: 
3. The system of claim 2, wherein the at least one processing device is further configured to: establish a communication link with a document repository; (see e.g. link to source systems 406, Fig. 4 and 5, ¶¶72-73) 

and electronically retrieve, via the established communication link, one or more documents from the document repository, wherein the one or more documents comprises information represented in a string of text, wherein the one or more documents are associated with one or more class labels.  (see e.g. link to source systems 406, Fig. 4 and 5, ¶¶72-73 which is used to retrieve clinical document for NLP processing including applying a hierarchy of class levels as in e.g. ¶3, 32-34) In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Cadarette and Pillai as each is directed to systems for deploying data analytics code and Pillai recognized “Existing systems are generally ill-suited to accurately, efficiently and reliably analyze and/or generate data in various domains, such as domains that are associated with high-dimensional categorical feature spaces with a high degree of size, diversity and/or cardinality…” (¶1) and provides methods for overcoming these shortcomings.


Regarding Claim 4, Pillai teaches:
4. The system of claim 3, wherein the at least one processing device is further configured to: initiate the contextual and temporal information capture engine on the one or more documents, wherein initiating further comprises retrieving contextual and temporal data associated with the information represented in a string of text.  (See Pillai’s contextualzation techniques in e.g. ¶¶19-21, 32) In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Cadarette and Pillai as each is directed to systems for deploying data analytics code and Pillai recognized “Existing systems are generally ill-suited to accurately, efficiently and reliably analyze and/or generate data in various domains, such as domains that are associated with high-dimensional categorical feature spaces with a high degree of size, diversity and/or cardinality…” (¶1) and provides methods for overcoming these shortcomings.



Regarding Claim 5, An further teaches: 
5. The system of claim 4, wherein the at least one processing device is further configured to: initiate the vectorization engine on the one or more documents and the retrieved contextual and temporal data, wherein initiating further comprises mapping the information represented in a string of text into a vector of real numbers.  (See e.g. An ¶62 describes a vectorization process in a natural language processing system mapping words in text into a set of vectors of real numbers for modeling and their relationships to each other) In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Cadarette et al and those of An as real-number vectorization is a well known technique in natural language processing systems and An includes this and other NLP techniques which one of ordinary skill would recognize represent “an improved solution for natural language processing.” (¶56). 

Regarding Claim 6, Pillai further teaches: 
6. The system of claim 5, wherein initiating the vectorization engine on the one or more documents further comprises mapping the one or more class labels into a vector of real numbers to generate one or more vectorized class labels.  (see e.g. Pillai link to source systems 406, Fig. 4 and 5, ¶¶72-73 which is used to retrieve clinical document for NLP processing including applying a hierarchy of class levels as in e.g. ¶3, 32-34) In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Cadarette et al and those of An as real-number vectorization is a well known technique in natural language processing systems and An includes this and other NLP techniques which one of ordinary skill would recognize represent “an improved solution for natural language processing.” (¶56).

Regarding Claim 7, An further teaches: 
7. The system of claim 6, wherein the at least one processing device is further configured to: initiate the normalization engine on the vector of real numbers, wherein initiating further comprises normalizing the vector of real numbers to determine a direction of the vector of real numbers.  (See e.g. An ¶62 describes a vectorization process in a natural language processing system mapping words in text into a set of vectors of real numbers for modeling and their relationships to each other) In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Cadarette et al and those of An as real-number vectorization is a well known technique in natural language processing systems and An includes this and other NLP techniques which one of ordinary skill would recognize represent “an improved solution for natural language processing.” (¶56). 

Claims 14-19 are rejected on the same basis as claims 2-7 herein. 

Regarding Claim 8, Pillai further teaches: 
8. The system of claim 7, wherein the at least one processing device is further configured to: initiate the optimization engine on the normalized vector of real numbers and the one or more vectorized class labels, wherein initiating further comprises generating an optimized training model using the normalized vector of real numbers and the one or more vectorized class labels, wherein the optimized training model comprises a first set of parameters configured to predict at least one of the one or more vectorized class labels to be associated with one or more unseen documents.  (See Pillai’s optimal selection for ranked results and reliable predictive data analysis and optimization techniques in e.g. ¶¶21,32, 58). In addition, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application to combine the teachings of Cadarette et al and those of An as real-number vectorization is a well known technique in natural language processing systems and An includes this and other NLP techniques which one of ordinary skill would recognize represent “an improved solution for natural language processing.” (¶56).


Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Cadarette” (US PG Pub 2021/0365256) in view of “Grantham” (US PG Pub 2018/0300186) and “Pillai” (US PG Pub 2021/0358601) as applied above and further in view of “Ahmed” (US 2017/0344887). 


Regarding dependent claim 9, Grantham further teaches: 
9. The system of claim 1, wherein the at least one processing device is further configured to: establish a communication link with a computing device associated with a user; (See e.g. 107, Fig. 1, of Grantham including computing devices sending job requests to mainframe OS as in ¶73, Fig. 4)
electronically receive, from the computing device of the user, an indication to access the mainframe environment; (See e.g. 107, Fig. 1, of Grantham including computing devices sending job requests to mainframe OS as in ¶73, Fig. 4)

Cadarette, Grantham et al do not teach, but Ahmed teaches: 
retrieve information associated with one or more application programming interfaces (APIs) associated with the computing device of the user; (See e.g. Ahmed ¶¶64-70 teaches a set of APIs to request jobs and receive returns from mainframe Z/OS) 

and initiate one or more data interchange format engines configured as a middle layer between the mainframe environment and the one or more APIs.  (See e.g. Ahmed ¶¶64-70 teaches a set of APIs to request jobs and receive returns from mainframe Z/OS including conversion to appropriate user-side text/speech format)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Cadarette et al and those of Ahmed as each is directed to mainframe interaction with cloud computing systems and Ahmed recognized “it is therefore desirable to have an advanced system that can guide, instruct and act within the intricacies of the mainframe operating system management, its operations and each of its sub-components and their resources that is usable by a wide variety of user's roles of different skill levels.” (¶4). 

Regarding Claim 10, Grantham further teaches: 
10. The system of claim 9, wherein the at least one processing device is further configured to: electronically receive, via the one or more data interchange format engines, information associated with the one or more job control statements; (See job control language requests in ¶72 of grantham and further see capture and formate system ¶24 of Grantham and ¶37)

convert the information associated with the one or more job control statements from a first format to a second format, wherein the first format is associated with the mainframe environment, wherein the second format is associated with the one or more APIs associated with the computing device of the user; (Grantham capture and format system ¶24 of Grantham and ¶37 for off-device user analysis in 109, Fig. 4, ¶38)

and transmit control signals configured to cause the computing device of the user to display, via the one or more APIs, the information associated with the one or more job control statements in the second format, wherein the first format is incompatible with the one or more APIs and the second format is incompatible with the mainframe environment.  (Grantham capture and format system ¶24 of Grantham and ¶37 for off-device user analysis in 109, Fig. 4, ¶38; See display by output interface 313, Fig. 3, ¶59)

Regarding Claim 11, Ahmed further teaches: 
11. The system of claim 9, wherein the at least one processing device is further configured to: initiate a security governance engine in response to receiving the indication from the computing device of the user to access the mainframe environment to validate an identity and authorization level of the user.  (See e.g. ¶¶30-31 of Ahmed discussing credentials verifications for users accessing the z mainframe system).

12. The system of claim 11, wherein the at least one processing device is further configured to: initiate, via the security governance engine, an authentication request to the user in response to receiving the indication to access the mainframe environment;  (See e.g. ¶¶30-31 of Ahmed discussing credentials verifications for users accessing the z mainframe system).electronically receive, from the computing device of the user, one or more authentication credentials associated with the user;  (See e.g. ¶¶30-31 of Ahmed discussing credentials verifications for users accessing the z mainframe system).validate the one or more authentication credentials, wherein validating further comprises verifying the identity of the user and determining whether the authorization level of the user meets an authentication requirement associated with the mainframe environment to authorize access;  (See e.g. ¶¶30-31 of Ahmed discussing credentials verifications for users accessing the z mainframe system).and authorize the user to access the mainframe environment using the computing device of the user.   (See e.g. ¶¶30-31 of Ahmed discussing credentials verifications for users accessing the z mainframe system).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached PTO-892 form includes prior art considered relevant to applicant’s disclosure regarding the execution of data analytics systems in mainframe environments and application of natural language processing therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
5/21/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191